4844Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose, US 2017/0205500 A1 (hereinafter “Kiyose”) in view of Panchawagh et al., US 2020/0272255 A1 (hereinafter “Panchawagh”).

Regarding claim 1, Kiyose discloses a phased array ultrasound device (see at least FIGS. 4, 6 and 14 illustrating transmitting device 33 described at least at [0066]) comprising: 
a plurality of first electrodes each extending along a first direction (see at least FIGS.  14 illustrating upper electrode 334 described at [0208]); 
a plurality of second electrodes each extending along a second direction (see at least FIGS.  14 illustrating upper electrode 336 described at [0208]); and 
a plurality of transducer elements each associated with a first electrode of the plurality of first electrodes and associated with a second electrode of the plurality of second electrodes (see at least FIG. 14 illustrating ultrasonic transducers 36A and [0208], each of the transducers 36A associated with the intersection of each electrodes 336 and 334), and each configured to vibrate in response to being actuated by control signals applied to the first electrode and the second electrode (see at least [0019]-[0021] describing individual driving of each actuator independently and further at least at [0208] and FIG. 14), 
However, Kiyose does not explicitly disclose wherein the plurality of transducer elements each comprise a ferroelectric material. 
In the same field of endeavor, Panchawagh discloses wherein the plurality of transducer elements each comprise a ferroelectric material (see at least [0081]-[0083] and at least FIGS. 1 and 3A). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the ultrasonic input device of Kiyose to incorporate the ferroelectric material as disclosed by Panchawagh because the references are within the same field of endeavor, namely, ultrasonic devices with piezoelectric and ferroelectric elements. The motivation to combine these references would have been to improve the sensing and detection of the device and these elements being commonly known substitutes as described therein (see Panchawagh at least at [0081]-[0084]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above), wherein the plurality of transducer elements each have a unipolar actuation force direction (See at least [0081]-[0083] describing actuation of each individual device, vibration would create force provided in a Z direction). 

Regarding claim 4, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above), wherein the plurality of transducer elements comprises piezoelectric transducer elements (see at least FIG. 6 and FIG. 7 with piezoelectric elements 433 described at least at [0092] and [0096]-[0097]). 

Regarding claim 8, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above), wherein the phased array ultrasound device is further configured to: obtain position information corresponding to a desired pressure focus point to be created (see at least [0007] and [0013]; determine a combined ultrasonic wave based on the position information that corresponds to creating the desired pressure focus point (See at least FIGS. 9A and 9B illustrating reflected input and position information of A described at least at [0135]-[0137]); and determine a set of transducer elements to be actuated according to the combined ultrasonic wave (see at least FIGS. 9A and 9B and described at least at [0137]-[0142]). 

Regarding claim 9, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above), wherein each first electrode of the plurality of first electrodes connects a row of transducer elements (see at least FIG. 14 illustrating first electrode 334 in a column direction as illustrated therein and described at [0208]) of the plurality of transducer elements and each second electrode of the plurality of second electrodes connects a column of the plurality of transducer elements (see at least FIG. 14 illustrating first electrode 336 in a row direction as illustrated therein and described at [0208]). 

Regarding claim 10, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above), wherein the phased array ultrasound device is further configured to: apply, to a given first electrode of the plurality of first electrode, a first control signal having a first phase delay (see at least [0142] describing delay driving therein based on the drive input voltage), to actuate transducer elements of the plurality of transducer elements associated with the given first electrode according to the first phase delay (see at least FIGS. 9A-9B and described at least at [0142]-[0144]). 

Regarding claim 11, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above), wherein the phased array ultrasound device further configured to: apply, to a given second electrode of the plurality of second electrodes, a second control signal having a second phase delay (see at least [0142] describing delay driving therein based on the drive input voltage), to actuate transducer elements of the plurality of transducer elements associated with the given second electrode according to the second phase delay (see at least FIGS. 9A-9B and described at least at [0142]-[0144]). 

Regarding claim 12, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above) wherein a total number of electrodes in the phased array ultrasound device is equal to a number of rows plus a number of columns in the phased array ultrasound device (see at least FIG. 14 illustrating total number of electrodes equaling the total of 334 electrodes plus 336 electrodes). 

Regarding claim 13, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above), wherein each transducer element of the plurality of transducer elements comprises a material located between the first electrode and the second electrode (see at least FIG. 5 describing piezoelectric material 335 placed between the electrodes at [0073]-[0075] and as illustrated in FIG. 14). 

Regarding claim 14, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above), wherein the phased array ultrasound device is configured to create a pressure focus point above or below the phased array ultrasound device by actuating a set of transducer elements of the plurality of transducer elements to form an ultrasonic wave (see at least FIGS. 9A and 9B describing focused actuation on object A at least at [0135]-[0142]). 


Regarding claim 17, it is similar in scope to claim 8 above; therefore, claim 17 is similarly analyzed and rejected.  

Regarding claim 18, Kiyose in view of Panchawagh discloses the phased array ultrasound device of claim 1 (see above), wherein the ferroelectric material comprises lead zirconate titanate (PZT) (see Panchawagh at least [0081]-[0083] and at least FIGS. 1 and 3A).


Regarding claim 20, Kiyose in view of Panchawagh discloses the method of claim 16 (see above), wherein the set of transducer elements each include a ferroelectric material (see Panchawagh at least [0081]-[0083] and at least FIGS. 1 and 3A).

Claims 3, 5-7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyose in view of Panchawagh as applied to claims 1 and 16, and further in view of Chatterjee et al., US 2017/0320093 A1 (hereinafter “Chatterjee”). 

Regarding claim 3, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above), 
However, Kiyose does not explicitly disclose wherein the plurality of transducer elements comprises micromachined ultrasonic transducers. 
In the same field of endeavor, Chatterjee discloses a phased array ultrasound device (see FIG. 1 and 9 and 10 generally) wherein the plurality of transducer elements comprises micromachined ultrasonic transducers (see at least [0044] describing micro-machining of the transducer and FIG. 1, 9 and 10 generally).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the ultrasonic of transducer elements of Kiyose in view of Panchawagh to incorporate the micromachined design as disclosed by Chatterjee because the references are within the same field of endeavor, namely, piezoelectric ultrasound arrays. The motivation to combine these references would have been to improve fidelity and reliability when addressing elements in the array (see Chatterjee at least at [0006]-[0008]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 5, Kiyose in view of Panchawagh discloses the phased array ultrasound device according to claim 1 (see above), 
However, Kiyose does not explicitly disclose wherein: the plurality of transducer elements comprises capacitive transducer elements, and the phased array ultrasound device is configured to actuate each transducer element of the plurality of transducer elements by applying an AC voltage without DC bias, as the control signals, to the first electrode and the second electrode. 
In the same field of endeavor, Chatterjee discloses a phased array ultrasound device (see FIG. 1 and 9 and 10 generally) wherein: the plurality of transducer elements comprises capacitive transducer elements (known in the art as described at least at [0003]-[0004], and the phased array ultrasound device is configured to actuate each transducer element of the plurality of transducer elements by applying an AC voltage without DC bias, as the control signals, to the first electrode and the second electrode (see at least generally FIGS. 2-6 and [0039] and [0051]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the ultrasonic transducer elements of Kiyose in view Panchawagh to incorporate the AC voltage and driving disclosed by Chatterjee because the references are within the same field of endeavor, namely, piezoelectric ultrasound arrays. The motivation to combine these references would have been to improve fidelity and reliability and reduce complexity of the driving circuity and fabrication (see Chatterjee at least at [0003]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
 
Regarding claim 6, Kiyose in view of Panchawagh further in view of Chatterjee discloses the phased array ultrasound device according to claim 5 (see above), wherein the AC voltage is configured to induce an electrostatic force on the transducer element (see at least Chatterjee describing actuation of the device at the elements at [0039]-[0040] and FIGS. 2-6).  

Regarding claim 7, Kiyose in view of Panchawagh further in view of Chatterjee discloses the phased array ultrasound device according to claim 5 (see above), wherein each transducer element of the plurality of transducer elements has an actuation force that is proportional to a square of the AC voltage (See at least Chatterjee describing driving the elements according to the AC driving signal at least at [0039] and [0050]-[0057]; further see at least Kiyose at [0073]-[0074]; it would be obvious to one of ordinary skill in the art to work within the known limitations of the device to produce a desired actuation force using commonly known methods and techniques to produce the predictable results). 

Regarding claim 16, it is similar in scope to claim 1 above, the only difference being it is directed to a method (see Kiyose at least FIG. 11). 
However,  Kiyose in view of Panchawagh does not explicitly disclose unipolar actuation force at each transducer element of the set.
In the same field of endeavor, Chatterjee discloses unipolar actuation force at each transducer element of the set (see at least Chatterjee disclosing polarity of the actuation of these transducers at least at [0040] and [0050]-[0052])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the ultrasonic transducer device and method Kiyose in view of Panchawagh to incorporate the AC signal control as disclosed by Chatterjee because the references are within the same field of endeavor, namely, ultrasonic input devices. The motivation to combine these references would have been to improve fidelity and reliability and reduce complexity of the driving circuity and fabrication (see Chatterjee at least at [0003]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 19, Kiyose in view of Panchawagh discloses the method of claim 16 (see above) wherein the control signals include an AC signal with no DC bias (see Chatterjee at least [0039] and [0051] and [0054]-[0057]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyose in view of Panchawagh further in view of Lasiter et al., US 2015/0165479 A1 (hereinafter “Lasiter”).
Regarding claim 15, Kiyose in view of Panchawagh discloses the phased array ultrasound device of claim 1 (see above) comprising: 
However, Kiyose does not explicitly disclose a display, wherein the plurality of transducer elements is arranged in or below the display.
In the same field of endeavor, Lasiter discloses a phased array ultrasound device (see FIG. 6A and [0080] generally) with a display, wherein the plurality of transducer elements is arranged in or below the display (see at least FIG. 11B-11C and further described at least at [0093]-[0094]).

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the ultrasonic transducer elements of Kiyose to incorporate the display of Lasiter because the references are within the same field of endeavor, namely, piezoelectric ultrasound arrays. The motivation to combine these references would have been to improve acoustic optical and mechanical implementations of the device when used with a display (see Lasiter at least at [0092]-[0093]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/               Examiner, Art Unit 2623                                                                                                                                                                                         
		/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623